Citation Nr: 1011939	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-04 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease, status post lumbar laminectomy 
at L5-S1.  

2.  Entitlement to an initial rating in excess of 10 percent 
for radiculitis of the left lower extremity.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran had active military service from February 1976 to 
February 1980.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.                   


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability is 
manifested by degenerative disc disease of the lumbosacral 
spine, pain and some limitation of motion; it is not 
productive of limitation of flexion of the thoracolumbar 
spine to 60 degrees or less; a combined range of motion of 
the thoracolumbar spine to 120 degrees or less; muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; incapacitating episodes of back 
symptoms necessitating bed rest prescribed by a physician; or 
any additional neurological deficit (aside from radiculitis 
of the left lower extremity, rated 10 percent, and anal 
sphincter impairment, rated 10 percent), including but not 
limited to bladder impairment. 

2.  The Veteran's radiculitis of the left lower extremity is 
productive of no more than mild impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for degenerative disc disease, status post lumbar 
laminectomy at L5-S1, have not been met.   38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5242, 5243 (2009).



2.  The criteria for an initial evaluation in excess of 10 
percent for radiculitis of the left lower extremity have not 
been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Code 8521 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
VCAA provisions include an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2004 and September 2008 letters sent to the Veteran 
by the RO adequately apprised him of the information and 
evidence needed to substantiate the claims.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in November 2004 and September 2008 fulfills the provisions 
of 38 U.S.C.A. § 5103(a).  That is, the Veteran received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  In addition, the September 2008 letter 
informed him about how VA determines effective dates and 
disability ratings, as required by Dingess.     

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in November 2004, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in September 2008, after the decision that is 
the subject of this appeal.  Despite any timing deficiency, 
the Board finds no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that there is a preponderance of the 
evidence against the Veteran's claims for an initial rating 
in excess of 10 percent for degenerative disc disease, status 
post lumbar laminectomy at L5-S1, and an initial rating in 
excess of 10 percent for radiculitis of the left lower 
extremity, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.      

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which pertains to a greater degree of specificity with 
respect to notice of the criteria necessary for an increased 
rating.  However, this decision was recently vacated by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009).  Also, since the claims on appeal are downstream 
issues from that of service connection, Vazquez notice was 
never required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The 
Board finds that the November 2004 and September 2008 letters 
substantially satisfy the current notification requirements 
for the claims on appeal.  As the Veteran has not indicated 
any prejudice caused by a content error and no such error is 
apparent, the Board finds no basis for finding prejudice 
against the Veteran's appeal of the issues adjudicated in 
this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 
(2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.        



Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received VA 
examinations in February 2005 and December 2009 which were 
thorough in nature and adequate for the purposes of deciding 
these claims.  The aforementioned VA examinations revealed 
findings that are adequate for rating the Veteran's low back 
disability and radiculitis of the left lower extremity.  
Thus, the Board finds that the medical evidence of record is 
sufficient to resolve this appeal; VA has no further duty to 
provide an examination or medical opinion.  38 C.F.R. 
§§ 3.326, 3.327.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 384.


II.  Factual Background

The Veteran's service treatment records show that in February 
1977, he was treated for a lumbar strain.  

Private medical records, dated from March 1997 to September 
2003, show that in November 1997, the Veteran had a magnetic 
resonance imaging (MRI) taken of his lumbosacral spine.  The 
MRI was interpreted as showing post surgical degenerated disc 
at L5-S1 with mild anular.  It was also noted that the 
findings were suggestive of relatively small posterior 
osteophyte or disc protrusion at L5-S1 on the left side just 
medial to the neural foramina; correlation with clinical 
history for left S1 radiculopathy was suggested.  The records 
also include a private medical statement from D.E.G., D.O., 
dated in September 1999.  In the statement, Dr. G. indicated 
that the Veteran had a history of low back pain and that 
beginning in November 1995, the pain radiated down the left 
leg to the ankle.  In March 1996, the Veteran underwent a 
lumbar laminectomy for a herniated disc at the L5-S1 level 
and immediately felt better.  He denied any bowel or bladder 
complaints, or impotence.  In March 1998, he was involved in 
a motor vehicle accident which aggravated his low back pain.  
Following the physical examination, Dr. G. diagnosed the 
Veteran with degenerative disc disease, status post lumbar 
laminectomy at the L5-S1 level to the left, with mild 
residual lumbar radiculitis of the left lower extremity.  He 
also diagnosed chronic cervical, thoracic, lumbar and 
piriformis spasm, bilaterally, worse on the left side.    

In September 2004, the Veteran filed a claim of entitlement 
to service connection for a low back disability.  He stated 
that he had injured his back during service and had 
subsequently developed chronic low back pain.  The Veteran 
indicated that in 1995, his low back symptomatology worsened 
and there was impingement on the sciatic nerve running down 
his left leg.  According to the Veteran, the pain radiated to 
his left ankle and he had a profound limp.  The Veteran 
reported that in March 1996, he underwent an L5-S1 
laminectomy.  He maintained that his low back disability 
interfered with his ability to obtain employment.  For 
example, he noted that he had been denied employment at the 
United States Postal Service (USPS) due to his low back 
disability.  He attached a letter, dated in July 2004, in 
which the USPS stated that the Veteran had been found 
medically unsuitable for a carrier position.  The USPS 
indicated that because the Veteran had a history of chronic, 
potentially limiting conditions of back pain, status-post 
laminectomy, and right shoulder, right knee, and right ankle 
disabilities, those pre-existing conditions were not 
compatible with the strenuous activities required for the 
carrier position, which included heavy lifting/carrying, 
pushing, pulling, repetitive motion, bending, standing, and 
walking.       

In February 2005, the Veteran underwent a VA examination 
conducted by QTC Services.  At that time, he stated that due 
to his degenerative disc disease of the lumbar spine, status 
post laminectomy, he had chronic low back pain.  According to 
the Veteran, the pain traveled to his neck and left leg.  On 
a scale from 1 to 10 (with 10 being the worst pain), the pain 
level was a 9.  The pain was relieved by the medication, 
Darvocet.  At the time of pain, the Veteran could function 
with medication.  According to the Veteran, his condition did 
not cause incapacitation.  The functional impairment was 
stiffness, forced by pain, and decreased range of motion.  
The condition did not result in any time lost from work.  

The physical examination showed that the Veteran's posture 
and gait were within normal limits.  Examination of the 
thoracolumbar spine revealed no complaints of radiating pain 
on movement.  Muscle spasm was absent.  There was tenderness 
noted on examination of the left thigh muscles.  There was 
negative straight leg raising, bilaterally.  There was no 
ankylosis of the spine.  In regard to range of motion, 
flexion was to 90 degrees; extension was to 30 degrees; right 
lateral flection was to 30 degrees; left lateral flexion was 
to 30 degrees; right rotation was to 30 degrees; and left 
rotation was to 30 degrees.  Range of motion of the spine was 
additionally limited by pain after repetitive use; pain had 
the major functional impact.  Range of motion of the spine 
was not additionally limited by the following after 
repetitive use: fatigue, weakness, lack of endurance and 
incoordination.  There were no signs of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.  
Neurological examination of the lower extremities revealed 
that motor function and sensory function were within normal 
limits.  The lower extremity reflexes revealed knee jerk 2+ 
and ankle jerk 2+, bilaterally.  X-rays of the Veteran's 
lumbosacral spine showed joint narrowing and joint 
irregularity.  Following the physical examination and a 
review of the Veteran's x-rays, the examiner diagnosed the 
Veteran with degenerative disc disease status post lumbar 
laminectomy at L5-S1, with mild residuals of lumbar 
radiculitis of the left lower extremity.  The examiner opined 
that it was more likely than not that the current low back 
disability was related to the Veteran's period of military 
service, specifically to his in-service lumbar strain.      

By a March 2005 rating action, the RO granted service 
connection for degenerative disc disease, status post lumbar 
laminectomy at L5-S1, and assigned a 10 percent disability 
rating under Diagnostic Code 5242, effective from September 
29, 2004.  In that same rating action, the RO assigned a 
separate 10 percent disability rating under Diagnostic Code 
8521, effective from September 29, 2004, for radiculitis of 
the left lower extremity associated with the Veteran's 
service- connected low back disability.   

In a December 2006 rating action, the RO granted service 
connection for anal sphincter impairment, secondary to the 
Veteran's service-connected low back disability.  The RO 
assigned a 10 percent disability rating, effective from 
February 14, 2006, for the Veteran's service-connected anal 
sphincter impairment.     

A VA examination was conducted in December 2009.  At that 
time, the examiner noted that he had reviewed the Veteran's 
claims file.  The examiner stated that the Veteran had 
chronic low back pain that went up to his neck and also to 
the hips, more on the left than the right.  The Veteran took 
medication to relieve the pain.  The Veteran denied any 
urinary incontinence, urgency, or frequency.  He noted that 
he had mild fecal incontinence.  The Veteran denied any 
numbness, paresthesias, falls, or leg or foot weakness.  He 
indicated that he had radiation of his pain to his left thigh 
only.  According to the Veteran, before his 1996 surgery, the 
pain radiated down his entire leg.  The Veteran reported that 
he had flare-ups three times a week that would last for 
"hours."  The precipitating factors were bending and 
lifting.  The alleviating factors were medications and slant 
board traction.  He denied any incapacitating episodes.  The 
Veteran stated that he had worked full-time as an engineering 
technician for the past five years and that his job was a 
desk job.  In the last year, the Veteran had lost one day of 
work due to his low back disability.  

The physical examination showed that the Veteran's posture 
and gait were normal.  There were no abnormal spinal 
curvatures, with no kyphosis, listing, lumbar lordosis, or 
scoliosis.  There was no thoracolumbar spine ankylosis.  
There was no evidence of spasm, atrophy, guarding, pain with 
motion, tenderness, or weakness.  Hip flexion and extension, 
knee flexion and extension, ankle dorsiflexion and plantar 
flexion, and great toe extension were all 5/5, bilaterally.  
In regard to sensory examination of the lower extremities, 
pinprick and light touch were 2/2, bilaterally.  Knee jerk 
was 2+, bilaterally, and ankle jerk was 1+, bilaterally.  
Babinski test was normal.  In regard to range of motion of 
the lumbosacral spine, flexion was to 90 degrees; extension 
was to 30 degrees; right lateral flexion was to 30 degrees; 
left lateral flexion was to 30 degrees; right lateral 
rotation was to 30 degrees; and left lateral rotation was to 
30 degrees.  There was no objective evidence of pain on 
motion or pain following repetitive motion.  There were no 
additional limitations after three repetitions of range of 
motion.  Lasegue's sign was negative.  Sitting straight leg 
raising was negative.  Active straight leg raising was 
possible to 70 degrees on the left, and 80 degrees on the 
right.  Straight leg raising caused hip pain on the left but 
no radiculopathy.  X-rays of the Veteran's lumbosacral spine 
were interpreted as showing advanced degenerative disc 
disease at the L5-S1 junction, and bilateral lower facet 
joint arthropathy.  Following the physical examination and a 
review of the Veteran's x-rays, the examiner diagnosed the 
Veteran with degenerative disc disease at L5-S1, 
postsurgical, and bilateral facet arthritis at L3-S1.  The 
examiner noted that the Veteran had low back pain in 
association with his low back disability, and that his low 
back disability had significant effects on his occupation.  
According to the examiner, the impact of the low back 
disability on the Veteran's occupational activities was 
decreased mobility and problems with lifting and carrying.  
There were also effects on usual daily activities due to the 
low back disability with mild effects for shopping, 
traveling, and dressing; moderate effects for chores, 
exercise, and recreation; and severe effects for sports.  
There were no effects for feeding, bathing, toileting, and 
grooming.   


III.  Criteria and Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2009), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4 (2009).  Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

As the Veteran has taken issue with the initial ratings 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found - a practice known as "staged"  ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board 
must evaluate the relevant evidence since September 29, 2004.

The current claims on appeal were received in September 2004.  
Effective on September 26, 2003, disabilities of the spine 
have been rated under a General Rating Formula for Diseases 
and Injuries of the Spine.  Under this revised or current 
criteria for rating spinal disabilities, a 10 percent rating 
is assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal contour such as scoliosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  68 
Fed. Reg. 51454, 51456-58 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243).

The Board additionally comments that Note (1) accompanying 
the General Rating Formula for Diseases and Injuries of the 
Spine, calls for evaluation of any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2) indicates that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation. The normal combined range of 
motion of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  Note (5) reflects that for 
VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Disease and Injuries of the Spine (effective from 
September 26, 2003).

In regard to intervertebral disc syndrome, the diagnostic 
code pertinent to intervertebral disc syndrome, Diagnostic 
Code 5293, was reclassified as Diagnostic Code 5243 and under 
the current criteria, Note (6) calls for evaluation of this 
disability either under the General Rating Formula for 
Diseases and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in a higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Note (6) (2009).  Under the latter criteria, a 
veteran with intervertebral disc syndrome who experiences 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months will 
receive a 10 percent evaluation, while a veteran who has such 
episodes with a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months will garner a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).  In addition, the regulation defines an 
"incapacitating episode" under Diagnostic Code 5243 as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note (1) (2009).

Traumatic or degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

In this case, the Veteran contends that his low back 
disability is more disabling than evaluated.  He indicates 
that he has chronic pain in his low back which is aggravated 
by bending and lifting.  The Veteran further maintains that 
his radiculitis of the left lower extremity is more disabling 
than evaluated.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease or disability or an event.  However, symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Degenerative Disc Disease

In applying the criteria to the medical evidence of record, 
the Board finds that an initial or staged rating in excess of 
10 percent for degenerative disc disease, status post lumbar 
laminectomy at L5-S1, is not warranted at any time during the 
appeal period.  In this regard, under the General Criteria 
for Rating Back Disabilities, in order to receive the next 
highest rating of 20 percent, the Veteran must demonstrate 
that forward flexion of the thoracolumbar spine is greater 
that 30 degrees but not greater than 60 degrees; or, 
alternatively, that his combined range of motion for the 
thoracolumbar spine is not greater than 120 degrees; or, 
lastly, that there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

The medical evidence does not show an abnormal gait or 
contour, or muscle spasms.  In the February 2005 VA (QTC) and 
December 2009 VA examination reports, it was specifically 
noted that the Veteran's gait was within normal limits and 
muscle spasm was absent.  In addition, in the December 2009 
VA examination report, it was indicated that there were no 
abnormal spinal curvatures.  The Board further observes that 
the degree of limitation of motion that has been reported, 
forward flexion of over 85 degrees and a total range of 
motion greater than 235 degrees, falls far short of what is 
required for a 20 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5242-43.  In fact, it is apparent that the 
Veteran's current 10 percent rating is based upon Diagnostic 
Code 5003 and 38 C.F.R. § 4.59, whereby a 10 percent rating 
is assigned if there is some limitation of motion accompanied 
by X-ray-confirmed arthritis even if such limitation of 
motion is noncompensable.

The Board also notes that even when considering DeLuca 
factors such as painful motion, as noted in the Veteran's 
February 2005 VA (QTC) examination, the Board determines that 
the Veteran's current level of disability more nearly 
approximates the 10 percent rating criteria contained in 
Diagnostic Code 5242 (2009) rather than the next higher 
rating of 20 percent.  Although the examiner in the February 
2005 VA (QTC) examination noted that range of motion of the 
spine was additionally limited by pain after repetitive use, 
the examiner also noted that range of motion of the spine was 
not additionally limited by the following after repetitive 
use: fatigue, weakness, lack of endurance and incoordination.  
[Emphasis added.]  In addition, in the Veteran's December 
2009 VA examination, the examiner stated that there was no 
objective evidence of pain on motion or pain following 
repetitive motion, and that there were no additional 
limitations after three repetitions of range of motion.  As 
such, a higher rating under 38 C.F.R. §§ 4.40, 4.45, or the 
holding in DeLuca, supra, is not warranted.      

The Board further observes that the medical evidence does not 
show incapacitating episodes of intervertebral disc syndrome 
or other low back symptoms.  In this regard, the Board 
recognizes that in the Veteran's December 2009 VA 
examination, he stated that he had flare-ups three times a 
week that would last for "hours."  However, he denied any 
incapacitating episodes.  Moreover, in the February 2005 VA 
(QTC) examination, the examiner noted that there were no 
signs of intervertebral disc syndrome with chronic and 
permanent nerve root involvement.  Thus, a higher rating 
under the Intervertebral Disc Formula is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5243, Note 6.

In regard to objective neurological abnormalities associated 
with the Veteran's low back disability, the Board recognizes 
that the Veteran experiences pain radiating to his left lower 
extremity.  This symptom was separately rated in the March 
2005 rating action where a separate 10 percent disability 
rating was granted for radiculitis of the left lower 
extremity, effective from September 29, 2004.  The question 
of whether an initial rating in excess of 10 percent for 
radiculitis of the left lower extremity is warranted, will be 
discussed in the analysis below.  In regard to other 
neurological abnormalities associated with the Veteran's 
service-connected low back disability, the RO has also 
granted a separate 10 percent disability rating for anal 
sphincter impairment, secondary to the low back disability.  
Aside from the radiculitis of the left lower extremity and 
the anal sphincter impairment, the medical evidence does not 
show additional neurologic impairment, including but not 
limited to bladder impairment.  The Veteran has consistently 
denied any bladder impairment warranting a separate 
compensable rating.  

In summation, the Board finds that the Veteran's service-
connected low back disability is manifested by degenerative 
disc disease, pain, and some limitation of motion.  However, 
such is consistent with the current rating of 10 percent as 
the medical evidence does not show that it is productive of 
limitation of flexion of the thoracolumbar spine to 60 
degrees or less; a combined range of motion of the 
thoracolumbar spine to 120 degrees or less; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  There is no indication of 
incapacitating episodes of back symptoms necessitating bed 
rest prescribed by a physician or any additional neurological 
deficit (aside from radiculitis of the left lower extremity, 
rated 10 percent, and anal sphincter impairment, rated 10 
percent), including but not limited to bladder impairment.   

In light of the above, the Board finds that there is a 
preponderance of evidence against the claim for an initial 
rating in excess of 10 percent for degenerative disc disease, 
status post lumbar laminectomy at L5-S1.  As there is a 
preponderance of evidence against the claim, the benefit of 
the doubt doctrine does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Radiculitis of the Left Lower Extremity

In this case, the RO has assigned a 10 percent disability 
rating under Diagnostic Code 8521 for radiculitis of the left 
lower extremity.  Diagnostic Code 8521 pertains to the 
external popliteal (common peroneal) nerve.  Incomplete 
paralysis of the external popliteal (common peroneal) nerve 
will be rated as 10 percent disabling where mild, 20 percent 
disabling where moderate, and as 30 percent disabling where 
severe.  Complete paralysis of the external popliteal (common 
peroneal) nerve, with foot drop and slight droop of first 
phalanges of all toes, such that the foot cannot dorsiflex, 
extension (dorsal flexion) of proximal phalanges of toes is 
lost, abduction of foot is lost, adduction is weakened, and 
anesthesia covers entire dorsum of foot and toes will be 
rated as 40 percent disabling.  Neuritis and neuralgia of the 
external popliteal (common peroneal) nerve will be rated on 
the same basis.  38 C.F.R. Part 4, Diagnostic Codes 8521, 
8621, 8721 (2009).

The Board observes that the words "mild," "moderate," and 
"severe," are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2009).  

The term incomplete paralysis indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When there is complete 
paralysis, the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or very rarely lost. 38 C.F.R. § 4.124(a), 
Diagnostic Code 8520 (2009).

In light of the above, in order to be entitled to the next-
higher 20 percent rating, the evidence must show moderate 
incomplete paralysis of the nerve.  In this regard, the Board 
finds no support for assignment of a 20 percent evaluation 
for the Veteran's radiculitis of the left lower extremity.  
In so finding, the Board recognizes the Veteran's subjective 
complaints of pain radiating down his left leg.  However, in 
the December 2009 VA examination, the Veteran indicated that 
he had radiation of his pain to his left thigh only.  In 
addition, the Board observes that the objective evidence does 
not demonstrate moderate incomplete paralysis involving the 
left lower extremity.  In the February 2005 VA (QTC) 
examination, although there was tenderness noted on 
examination of the left thigh muscles, straight leg raising 
was negative.  In addition, the left lower extremity reflexes 
revealed knee jerk 2+ and ankle jerk 2+.  The Board also 
notes that in the December 2009 VA examination, the Veteran 
denied any numbness, paresthesias, falls, or leg or foot 
weakness.  Although ankle jerk was 1+, knee jerk was 2+, and 
in regard to sensory examination of the left lower extremity, 
pinprick and light touch were 2/2.  Moreover, although 
straight leg raising caused hip pain on the left, there was 
no radiculopathy.  The Board further observes that the 
Veteran's radiculitis of the left lower extremity has been 
repeatedly characterized as "mild."  Therefore, the Board 
finds that the demonstrated symptomatology has been 
appropriately accounted for by the 10 percent rating assigned 
for radiculitis of the left lower extremity that has been in 
effect throughout the rating period on appeal, and there is 
no basis for an evaluation in excess of 10 percent.  

In conclusion, there is no basis for a rating in excess of 10 
percent for radiculitis of the left lower extremity for any 
portion of the rating period on appeal.  As there is a 
preponderance of evidence against the claim, the benefit of 
the doubt doctrine does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 
49.  


IV.  Extraschedular Rating

The Board has considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations, 
whether or not the Veteran raised them, including § 
3.321(b)(1), which governs extraschedular ratings.  The 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  There has been no showing by the 
Veteran that his service- connected low back disability and 
radiculitis of the left lower extremity have necessitated 
frequent hospitalizations beyond that contemplated by the 
rating schedule or has caused a marked interference with 
employment or other such factors.  The Board recognizes that 
the Veteran has expressed concerns that his service-connected 
disabilities would prohibit him from obtaining employment.  
The Veteran has submitted a July 2004 rejection letter from 
the USPS which shows that he was found to be medically 
disqualified for employment as a mail carrier.  However, when 
discussing the Veteran's pre-existing conditions, the USPS 
not only referred to the Veteran's service-connected low back 
disability, but also to his non-service-connected right 
shoulder, right knee, and right ankle disabilities.  In 
addition, the Board observes that the Veteran has been 
working full-time as an engineering technician for over five 
years.  The Board recognizes that in the December 2009 VA 
examination report, the examiner stated that the Veteran's 
low back disability had significant effects on his occupation 
due to his decreased mobility and problems with lifting and 
carrying.  However, the Veteran has reported that his job was 
a desk job and that in the last year, he had missed only one 
day of work due to his low back disability.  Therefore, in 
the absence of such factors, such as frequent 
hospitalizations due to the low back disability and 
radiculitis of the left lower extremity, or marked 
interference with employment, the criteria for submission for 
assignment of an extraschedular rating for his low back 
disability and radiculitis of the left lower extremity 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease, status post lumbar laminectomy at 
L5-S1, is denied.  

Entitlement to an initial rating in excess of 10 percent for 
radiculitis of the left lower extremity, is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


